Citation Nr: 0907602	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-20 515	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for back disability has been received.  

2.  Whether new and material evidence to reopen the claim for 
service connection for headaches, claimed due to head trauma, 
has been received. 

3.  Entitlement to an effective date earlier than March 20, 
2006, for the award of service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 31, 1980 to June 
18, 1980, and from September 20, 1982 to December 14, 1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision, in 
which the RO determined, inter alia, that new and material 
evidence had not been received to reopen previously denied 
claims for service connection for back disability and 
headaches.  In that decision, the RO also granted service 
connection for PTSD with personality disorder, and assigned a 
30 percent initial disability rating, effective from March 
20, 2006 (the date the claim for service connection was 
filed).  The Veteran filed a notice of disagreement (NOD) in 
January 2007, and the RO issued a statement of the case (SOC) 
in June 2007.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in June 
2007.  

In August 2007, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In August 2007, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claims following a de novo review of the entire evidence 
of record.

The Board notes that, during the course of this appeal, in a 
September 2007 rating decision, the RO severed service 
connection for a personality disorder, based on its 
determination that the decision to include the personality 
disorder in the initial grant of service connection was clear 
and unmistakable error.  The Veteran did not appeal that 
decision; and the issue of the severance of service 
connection for a personality disorder will not be addressed 
by the Board.  

The Board also notes that,  the RO reopened the claim for 
service connection for headaches in the June 2007 SOC.  
However, regardless of what the RO has done, the Board must 
address the question of whether new and material evidence to 
reopen the claim has been received, because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

Finally, the Board notes that, as one of the claims on appeal 
involves a request for a higher initial rating following the 
grant of service connection for PTSD, the Board has 
characterized that issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The Board's decision denying an earlier effective date for 
the grant of service connection for PTSD and declining to 
reopen previously denied claims for service connection for 
back disability and headaches is set forth below.  The matter 
of an initial rating in excess of 30 percent for PTSD is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran when 
further action, on her part, is required.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In a March 2004 rating decision, the RO declined to 
reopen a previously denied claim for service connection for 
back disability; although notified of the denial in a March 
2004 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the 
March 2004 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for back disability, or raises a 
reasonable possibility of substantiating that claim.

4.  In a January 2005 rating decision, the RO declined to 
reopen a previously denied claim for service connection for 
headaches; although notified of the denial in a January 2005 
letter, the Veteran did not initiate an appeal.

5.  No new evidence associated with the claims file since the 
January 2005 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for headaches, or raises a reasonable 
possibility of substantiating that claim.

6.  On March 20, 2006, the RO received the Veteran's initial 
claim for service connection for PTSD.  

7.  The record contains no statement or communication from 
the Veteran, prior to March 20, 2006, that constitutes a 
pending claim for service connection for PTSD.  




CONCLUSIONS OF LAW

1.  The March 2004 RO decision declining to reopen the claim 
for service connection for back disability is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  As evidence received since the RO's March 2004 decision 
is not new and material, the criteria for reopening the claim 
for service connection for back disability are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The January 2005 RO decision declining to reopen the 
claim for service connection for headaches is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

4.  As evidence received since the RO's January 2005 decision 
is not new and material, the criteria for reopening the claim 
for service connection for headaches are not met. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  The claim for an effective date earlier than March 20, 
2006, for the grant of service connection and award of 
compensation for PTSD is without legal merit.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to requests to reopen previously denied 
claims, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Initially, the Board notes that, with respect to the 
effective date claim, in addition to the April 2006 notice of 
the evidence necessary to establish effective dates, the 
Veteran has been afforded the opportunity to present evidence 
and argument with respect to the effective date claim on 
appeal, to include during an August 2007 hearing.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the appellant.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Pertinent to the claims to reopen, the Board notes that an 
April 2006 pre-rating letter notified the Veteran that her 
claims for service connection for back disability and 
headaches had been previously denied, and informed her that, 
to reopen those claims, new and material evidence would be 
required.  The April 2006 letter specifically advised the 
Veteran that, in order to be considered material, the 
evidence had to pertain to the reason each claim was 
previously denied.  That letter also informed the Veteran 
that, in order to be considered new and material, the 
evidence would have to raise a reasonable possibility of 
substantiating the claims, and could not simply be repetitive 
or cumulative of the evidence of record at the time of the 
previous denials.  The letter also provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the underlying claims for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.

Thus, the April 2006 VCAA letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the underlying claims for service connection, 
what information and evidence must be submitted by the 
Veteran and what information and evidence would be obtained 
by VA.  As the RO explained the type of evidence needed to 
establish each element of the claims for service connection, 
and explained what constitutes new and material evidence to 
reopen such a claim, the Kent requirements have been met.

The April 2006 VCAA letter specifically informed the Veteran 
to submit any evidence in her possession pertinent to the 
claim (consistent with the version of 38 C.F.R. § 3.159 then 
in effect) thus satisfying the fourth element of the duty to 
notify.  The April 2006 letter also informed the Veteran how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.

The Board notes that, although the Board has determined, 
contrary to the RO, that the issue of service connection for 
headaches should not be reopened, there is no prejudice to 
the Veteran in this conclusion.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Both the Board and the RO addressed the 
question of whether the claim should be reopened.  The Board 
simply reached a different conclusion than did the RO in the 
SOC.  Moreover, as discussed above, the Veteran has been 
informed not only of the evidence necessary to substantiate 
the underlying claim, but also of the evidence necessary to 
reopen the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records and the Veteran's service treatment 
and personnel records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
August 2007 RO hearing, along with various statements 
submitted by the Veteran.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim herein decided, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537 at 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Petitions to Reopen

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for a disease first diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

As indicated above, the RO declined to reopen the Veteran's 
claim for back disability in March 2004, and declined to 
reopen the claim for headaches in January 2005.  The Veteran 
did not initiate an appeal of either decision.  See 38 C.F.R. 
§ 20.200 (2008).  Those decisions are therefore final as to 
the evidence then of record, and are not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008);  see also Hodge v. West, 155 F.3rd 1356 
(Fed. Cir. 1998).

In this appeal, the Veteran filed a petition to reopen her 
claims for service connection for back disability and 
headaches in March 2006.  Regarding petitions to reopen filed 
on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

1.  Back Disability

The basis for the RO's March 2004 denial of the petition to 
reopen was that, although the evidence established current 
back disability, it did not establish that the Veteran 
injured her back in service, and did not include competent 
medical evidence linking current back disability to service.  
The evidence of record at that time consisted of service 
treatment records, which were negative for notation of back 
injury or diagnosis of back disability, VA outpatient 
treatment records and private treatment records, which showed 
ongoing treatment for various back complaints, with notation 
of lumbar strain, back spasm, chronic back problems, and 
chronic back pain, as well as a June 1996 X-ray report 
showing no diagnostic abnormality of the lumbar spine.  
Significantly, the evidence of record did not contain 
competent medical evidence relating any current symptoms or 
diagnoses to service, but did contain an opinion relating the 
Veteran's back symptoms to obesity and deconditioning (April 
26, 2001 VA progress note).  

The medical evidence received since the March 2004 decision 
consists of additional private treatment records, which 
reveal still ongoing treatment for essentially the same 
complaints as previously.  While this evidence can be 
considered "new," in that it was not before the RO in March 
2004, it is not "material."  That is, the evidence does not 
relate current back disability to an injury or disease in 
service - the basis for the last prior final denial.  Thus, 
the new evidence does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  

As for the Veteran's statements, the Board notes that, as a 
layperson without the appropriate medical training and 
expertise, the Veteran is not competent to render a probative 
opinion on a medical matter - to include the matter of 
medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Therefore, where, as here, 
resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

The Board acknowledges that a December 2003 physical 
examination report contains a reference to a history of low 
back injury, "which she sustained while she was in the 
[s]ervice."  However, from the context of this reference, 
the Board interprets it as mere recitation of the Veteran's 
statements and not a medical finding.  As such, the Board 
finds that it is not new and material.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
back disability are not met, and the March 2004 RO denial of 
this claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).  As the Veteran has 
not fulfilled her threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

2.  Headaches

The basis for the RO's January 2005 denial of the petition to 
reopen was that the evidence did not establish a current 
disability manifested by headaches, did not substantiate the 
Veteran's claim that she sustained a head injury in service, 
and did not contain competent medical evidence relating a 
current disability to service.  The evidence of record at 
that time consisted of service treatment records, which were 
negative for notation of head injury or diagnosis of 
disability manifested by headaches, and VA outpatient 
treatment records and private treatment records, which did 
not contain a diagnosis of current chronic disability 
manifested by headaches.  Significantly, the evidence of 
record did not contain competent medical evidence relating 
any current symptoms or chronic disability to service.  

The medical evidence received since the January 2005 decision 
consists of additional private treatment records, which are 
likewise silent with respect to diagnosis of chronic 
disability manifested by headaches that is related to 
service.  While this evidence can be considered "new," in 
that it was not before the RO in January 2005, it is not 
"material."  That is, the evidence does not relate current 
disability manifested by headaches to an injury or disease in 
service - the basis for the last prior final denial.  Thus, 
the new evidence does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  

As for the Veteran's statements, the Board notes that the RO 
reopened the claim in a de novo review, conducted in 
conjunction with the June 2007 SOC, based on the Veteran's 
statements to a VA examiner in November 2006 that she 
sustained a personal assault, which included a head injury, 
when she was hit in the head with a bottle.  This was a 
similar (although not identical) account to that reported by 
the Veteran in July 2003.  The RO reasoned that, because it 
found the account to be credible as the basis for the 
Veteran's PTSD claim, it must also accept it as credible with 
respect to the headaches claim, and therefore it must reopen 
the claim.  

The Board notes that, although credibility determinations are 
an essential component of a VA adjudicator's role, for the 
purpose of establishing whether new and material evidence has 
been submitted, the truthfulness or credibility of evidence 
is presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus, 3 Vet. App. at 513.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 
Vet. App. 19, 21 (1993).  In other words, credible evidence 
is not necessarily new and material evidence.  The crucial 
question before the Board is not whether the statement made 
in November 2006 is credible, but whether it is new and 
material.  The Board finds that it is not.  The statement is 
similar in pertinent detail to a previous account (July 2003) 
that was in the claims file at the time of the January 2005 
decision.  It is therefore considered cumulative and 
redundant of evidence already of record.

Further, as a layperson without the appropriate medical 
training and expertise, the Veteran is not competent to 
render a probative opinion on a medical matter - to include 
the matter of medical nexus.  See Bostain, 11 Vet. App. at 
127, citing Espiritu, 2 Vet. App. 492.  See also Routen, 10 
Vet. App. at 186.  Therefore, where, as here, resolution of 
the appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson, 11 Vet. 
App. 374; Moray, 5 Vet. App. at 214.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
headaches are not met, and the January 2005 RO denial of this 
claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).  As the Veteran has 
not fulfilled her threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni, 
5 Vet. App. at 467.

B.  Effective Date

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2008).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, her duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The record 
reflects that the Veteran filed an initial claim for service 
connection for PTSD on March 20, 2006.  The RO granted 
service connection for PTSD, effective March 20, 2006.  The 
effective date of the grant of service connection was based 
on the date of receipt of the Veteran's claim for service 
connection.  

In support of her claim for an earlier effective date, the 
Veteran contends that she had been seeking service connection 
for psychiatric disability for many years prior to the March 
2006 claim.  See, e.g., November 2007 NOD.  The  Board 
acknowledges that the Veteran filed claims seeking service 
connection for psychiatric disability prior to the March 2006 
claim-in February 1995, April 2001, and March 2003; however, 
all of the claims were resolved prior to March 2006.

The record reflects that  Veteran filed a claim for service 
connection for psychiatric disability, claimed as a severe 
nervous condition and mental disorder, in February 1995.  
That claim was denied when the Veteran did not respond to a 
March 1995 request for information.  She did not appeal that 
denial.  

In conjunction with an April 2001 claim, the Veteran 
identified treatment records for a violent nerve disorder.  
The RO interpreted this reference, and a treatment record 
showing a diagnosis of intermittent explosive disorder, as a 
claim for service connection.  That claim was denied in 
November 2001.  The Veteran filed an NOD in March 2003, but 
was notified by the RO in July 2003 that her appeal was 
untimely.  The RO accepted the March 2003 correspondence as a 
petition to reopen the previously denied claim.  In a March 
2004 rating decision, the RO reopened and denied the claim.  
The Veteran did not appeal that decision.  Thus, there is no 
active appeal or pending claim for service connection for 
psychiatric disability prior to the March 20, 2006 claim 
currently on appeal.  

The Board emphasizes that, even any of the prior claims 
remained pending at the time of the March 2006 claim,  none 
of those claims was a claim for PTSD.  Indeed, there was no 
diagnosis of PTSD of record prior to the March 2006 claim.  
This distinction is significant here because the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a newly diagnosed disorder, whether or 
not medically related to a previously diagnosed disorder, 
cannot be the same claim when it has not been previously 
considered.  See Ephraim v. Brown, 82 F. 3d 399, 401 (Fed. 
Cir. 1996).  See also Boggs v. Peake, 520 F. 3d 1330 (2008).  
The disabilities at issue in Ephraim were depressive neurosis 
and PTSD.  Here, none of the medical evidence indicates that 
the Veteran's previous diagnoses were in fact PTSD, or that 
they would have been more accurately diagnosed as PTSD.  As 
PTSD had neither been claimed nor diagnosed at the time of 
the prior March 1995, November 2001, and March 2004 denials, 
the March 2006 claim constitutes a new claim.  

The Board has also considered whether the receipt of service 
personnel records in 2003, subsequent to the initial denial 
of service connection for psychiatric disability other than 
PTSD, mandates an earlier effective date.  Under 38 C.F.R. § 
3.156 (c), at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding the 
requirement for new and material evidence.  An award made 
based all or in part on receipt of such records is effective 
on the date entitlement arisen or the date VA received the 
previously decided claim, whichever is later.  38 C.F.R. § 
3.156(c)(i)(3) (2008).   

In this case, although the service personnel records were not 
of record at the time of the initial denials of service 
connection for psychiatric disability other than PTSD, they 
were of record at the time of the March 2004 rating decision, 
which constitutes the last prior final denial of a claim for 
service connection for psychiatric disability. See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § Accordingly, 38 
C.F.R. § 3.156 (c) provides no basis to award an earlier 
effective date for PTSD 

Thus, notwithstanding the Veteran's assertions, the Board 
finds that, as a matter of law, there simply is no legal 
basis for assignment of an effective date earlier than March 
20, 2006 for the grant of service connection and award of 
compensation for PTSD in this case.  Rather, the governing 
legal authority makes clear that, under these circumstances, 
the effective date can be no earlier than that assigned.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board 
emphasized that the pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound 
by such authority.  

As, on these facts, no effective date for the grant of 
service connection for PTSD earlier than March 20, 2006, is 
assignable, the claim for an earlier effective date for the 
grant of service connection for PTSD must be denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for back 
disability is denied.

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for 
headaches is denied.

An effective date earlier than March 20, 2006, for the award 
of  service connection for PTSD is denied.  


REMAND

The claims file reveals that additional RO action on the 
claim for an initial rating for PTSD in excess of 30 percent 
is warranted.

Initially, the Board notes that a February 2008 Report of 
Contacts indicates that the Veteran "called to file a 
claim" for an increase in the rating assigned for PTSD.  
That report also noted that there were outstanding records 
from Androscoggin Valley Hospital Mental Health Clinic 
pertaining to the PTSD claim.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the Veteran.  Hence, 
the RO should take appropriate action-to include requesting 
signed authorization-to obtain and associate with the claims 
file records of all treatment for PTSD from Androscoggin 
Valley Hospital Mental Health Clinic.  In addition, the Board 
notes that the rating sheet attached to the most recent, 
September 2007 rating decision  indicates that the Veteran 
was then is scheduled for a future PTSD examination in 
December 2008.  However, no copy of the report of any such  
examination in December 2008 (or later) is of record.  

There also appears to be other VA medical records 
outstanding.  VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Medical 
Center (VAMC) in Boston, Massachusetts, dated from October 
2000 through December 2001.  The Veteran has since moved to 
New Hampshire.  Although the claims file does not indicate 
whether the Veteran has sought treatment from the Manchester 
VAMC, she did undergo a VA examination there.  .

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should request from 
the above-named facilities all outstanding records of 
evaluation and/or treatment-to particularly include the 
report of any December 2008 or later psychiatric 
examination-following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008) as regards requests for records from 
Federal facilities.

The Board further notes that,  as a claim for a higher 
initial rating for PTSD was already on appeal at the time of 
the February 2008 telephone contact, the Veteran's comments 
can be construed as indicating that  her PTSD had worsened.  
Where  a claimant alleges that his or her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  

In this case, the Board  points out that, not only are 
findings responsive to the applicable rating criteria needed 
to evaluate the veteran's PTSD, but, given the RO's September 
2007 severance of service connection for personality 
disorder, medical comment as to whether it is possible to 
distinguish the symptoms and effects of PTSD from those of 
the personality disorder is needed.  The Board emphasizes 
that if it is not medically possible to distinguish the 
effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine mandates that all 
signs and symptoms be attributed to the veteran's service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 U.S.C.A. § 3.102 (2008).  

Hence, if, after receiving the identified evidence noted 
above, the RO determines that an appropriate PTSD examination 
was conducted in December 2008 (or later), and the report of 
that examination reflects sufficient findings to evaluate the 
Veteran's PTSD, then further examination of the Veteran is 
unnecessary.  

However, if the RO determines that no examination was 
conducted in December 2008 (or later),  or that an 
examination was conducted but the report of examination does 
not include sufficient findings to evaluate the claim for 
higher rating,  the RO should arrange for the Veteran to 
undergo VA examination, by a psychiatrist, at a VA medical 
facility.  The Veteran is hereby advised that,  failure to 
report for any such  scheduled VA examination, without good 
cause, may result in denial of her initial disability rating 
claim (as the original claim will be decided on the basis of 
evidence of record).  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran does not report for any 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to her by the pertinent VA 
medical facility.

Regardless of whether further examination of the veteran is 
deemed warranted, to ensure that all due process requirements 
are met, the RO should give the Veteran another opportunity 
to present information and/or evidence pertinent to the claim 
on appeal.  In this regard, the Board points out that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining  on appeal.  The RO's 
adjudication of the claim should include consideration of 
whether it is possible to separate the effects of service-
connected and nonservice-connected disability, pursuant 
Mittleider (cited  to above), as well as whether "staged 
rating, (assignment of different ratings for distinct periods 
of time, based o the facts found)   pursuant to Fenderson 
(cited to above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Boston 
and Manchester VAMCs all records of 
psychiatric evaluation and/or treatment of 
the Veteran since December 2001; to 
particularly include the copy of any 
December 2008 (or later) PTSD examination. 
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send the Veteran and her 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for a higher initial rating for PTSD that 
is not currently of record.  The RO should 
specifically request that the Veteran 
provide signed authorization to enable it 
to obtain all outstanding records from 
Androscoggin Valley Hospital Mental Health 
Clinic.

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  The RO's letter 
should also clearly explain to the Veteran 
that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified (and for which any 
necessary authorization has been 
provided), by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated within the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should consider whether further 
examination of the veteran is needed to 
obtain the appropriate findings 
(responsive to the rating criteria and 
Mttleider (cited  to above) that are 
needed to fully evaluate the claim for 
higher initial rating for PTSD.  

If no report of December 2008 or more 
recent examination  is  received, or the 
report of any such examination does not 
include sufficient findings to evaluate 
the Veteran's PTSD, The RO should arrange 
for the Veteran to undergo VA examination, 
by a psychiatrist, at a VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the psychiatrist designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions (to specifically include the 
Veteran's description of her PTSD 
symptoms.  All necessary tests and 
studies, to include psychological testing, 
if warranted, should be accomplished (with 
all results made available to the 
psychiatrist prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

The examiner should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD, and 
an explanation of what the score means.

The examiner should also provide an 
assessment of the severity of the 
Veteran's PTSD, specifically commenting 
upon the impact of this condition on her 
employability; and express an opinion as 
to whether, at any point(s) since the 
March 20, 2006, effective date of the 
grant of service connection, the Veteran's 
PTSD has increased in severity (and, if 
so, the approximate date(s) of any such 
change(s)).

In rendering the above-noted  findings, 
the physician should indicate whether it 
is medically possible to distinguish the 
symptoms and effects of the Veteran's PTSD 
from her nonservice-connected personality 
disorder, or from other non-service 
connected psychiatric disorders, if found 
to be present.  If not, the examiner 
should clearly indicate that the findings 
rendered are with respect to the Veteran's 
overall psychiatric impairment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to her by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claim should include consideration of 
Mittleider (cited  to above), as , as well 
as whether "staged rating," pursuant to 
Fenderson (cited to above), is 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


